Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed August 20, 2020. As filed, Claims106-116 are pending. Claims 1-105 are cancelled. 
Priority
This application filed on 2/08/2019 is a national stage entry of PCT/US2018/043487 , International Filing Date: 07/24/2018PCT/US2018/043487 Claims Priority from Provisional Application 62677940, filed 05/30/2018;Claims Priority from Provisional Application 62667893, filed 05/07/2018;Claims Priority from Provisional Application 62662014, filed 04/24/2018PCT/US2018/043487 Claims Priority from Provisional Application 62650395, filed 03/30/2018;Claims Priority from Provisional Application 62710357, filed 02/16/2018;Claims Priority from Provisional Application 62547547, filed 08/18/2017PCT/US2018/043487 Claims Priority from Provisional Application 62536318, filed 07/24/2017.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 07/10/2019 and has been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Group II, claims 106-116, drawn to method of treating a condition associated with altered TCA cycle metabolism in a subject in the reply filed on 08/20/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant’s elect the species of the compound comprising succinate
and a non-naturally-occurring derivative of cysteine  described on page 4, lines 17-18; page 11, lines 13-14; page 20, lines 11-16; page 22, lines 3-6; page 25, lines 17-20; and page 26, lines 13-14 of the specification and instant claims 107-109; and methylmalonic academia described on specification at page 7. The Applicants indicated claims 106-116 read on the elected species; however, 106-108, 116 read on the elected species.

Claims 109-115 are withdrawn from consideration as pertaining to non-elected species.
Claims 106-108, 116 will be examined on the merits herein to the extend they read on the elected species.

Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 106-108, 116 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 1 is drawn to method of treating a condition associated with altered TCA
cycle metabolism in a subject, the method comprising providing to a subject having a condition associated with altered TCA cycle metabolism a compound comprising:
one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acids.  
The present claims encompass an untenable amount of permutations based on the variability of the claimed genus: i.e. a compound comprising TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acids. The present claims encompass treating any “condition associated with altered TCA cycle metabolism”.

By contrast, the nature and scope of the invention described in the Specification limited to preparation of compounds of formula (XIII) (example 1) on [0091].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The specification does not show any other preparative examples of compounds comprising 1)TCA cycle intermediates or prodrugs thereof; and 2) one or more non-naturally-occurring amino acids  as claimed. 

	Applicant has not described the claimed genus of claimed compounds and had not provided a chemical formula showing chemical bonding of the intermediate or prodrug with the amino acid in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of.

The specification does not show any examples of treating a condition associated with altered TCA cycle metabolism in a subject, the method comprising providing to a subject having a condition associated with altered TCA cycle metabolism a compound comprising: one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acid as claimed. 

The instant specification lists on [0039]—[0040] an exemplification of what conditions could be selected from:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 However, there are no example in the instant disclosure of studies conducted to assess structure-activity relationship (SAR) study within the claimed compounds to demonstrate potential  therapeutic activity of claimed compounds for the variety of claimed conditions/diseases associated with altered TCA cycle metabolism.
The specification mentions that TCA cycle intermediates or prodrugs  may be conjugated with one or more amino acids to improve the solubility; is certain embodiments, the TCA cycle intermediate or prodrug thereof may be citrate, cis-aconitate. D-isocitrate, a-ketoglutarate, succinate, fumarate, malate, oxaloacetate,
acetone, acetoacetate, α-hydroxybutyrate, α-ketopentanoate, or α-hydroxypentanoate;
the TCA cycle intermediate or prodrug may include succinate diserine, glycerol trisuccinate triserine, or glycerol trisuccinate trityrosine. The TCA cycle intermediate or prodrug may include a structure represented by one of
formulas (I), (II) and (III) [0009]-0010].The TCA cycle intermediate or polymer or pharmaceutically acceptable salt or prodrug thereof may be selected from the group consisting of citrate, cis-aconitate, D-isocitrate, a-ketoglutarate, succinate, fumarate, malate, oxaloacetate, pyruvate, acetone, acetoacetate, α-hydroxybutyrate α-ketopentanoate, and α-hydroxypentanoate [0032].

Regarding the amino acid component of the compound, the specification states:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Disclosed on [0049] and [0050]. [0058] of specification are structures (IV) and (V) and (VI) are shown; while on [0066] –[0075]examples of the TCA cycle intermediate
or prodrug thereof may be represented by one of formulas (VII), (VIII), (IX), (X), (XI), and (XII); (XIII) and (XIV)-(XVIII) and (XIX).
However this is not a definition, but merely an exemplification of what claimed  TCA cycle intermediates or prodrugs  and the non-natural amino acid could be selected from.
Regarding the ‘prodrug” terminology of instant claims, the instant specification teach on [0074] that the prodrug comprises one or more polyols. In other embodiments, the prodrug comprises one or more amino acids; the composition is a polymer of a TCA cycle intermediate, e.g., one or more repeating units of a TCA cycle intermediate monomer.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed compounds encompasses any molecule tailored with a TCA cycle intermediates or “prodrugs” thereof; and one or more non-naturally-occurring amino acid; and methods of treating any conditions associated with altered  TCA cycle metabolism. The only preparative example of instant disclosure is the preparation of compounds of formula (XIII) (example 1) on [0091].
In addition to lacking an adequate number of species, the disclosure fails to provide a structural feature shared by all species of claimed compounds and the structure-activity relationship (SAR) study of said compounds showing therapeutic potential applicable for treatment of claimed conditions. The lack of shared structural features fail to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus and method of treating conditions associated with altered TCA cycle metabolism as claimed.
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compounds comprising TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acid and methods of treatments of variety of diseases encompassed by “ condition associated with altered TCA cycle metabolism” using such compounds. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use in the method of treating conditions associated with altered TCA cycle metabolism.  As such, the claims lack adequate written description for the claimed method of treating conditions associated with altered TCA cycle metabolism and compounds.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 106-108, 116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for treatment of a condition associated with altered TCA cycle metabolism in a subject, by providing to a subject a compound comprising 1) one or more TCA cycle intermediates or prodrugs thereof; and 2) one or more non-naturally-occurring amino acids . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
 As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” The court (In re Wands, 8 USPQ2d 1400 (1988)) established the following factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph: (a) nature of the invention; (b) breadth of claims; (c) state of prior art; (d) level of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided; (g) working examples; and (h) quantity of experimentation required to make or use the invention. 
The analysis is as follows:(a)         Nature of the invention –a method of treating a condition associated with altered TCA cycle metabolism in a subject, the method comprising providing to a subject having a condition associated with altered TCA cycle metabolism a compound comprising: one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acids.
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(b)       Breadth of the claims - is incommensurate in scope with the disclosure. Specifically, the terms “condition associated with altered TCA cycle metabolism” of claim 106 or “ a cancer” ; “neurodegenerative disorder “, etc. of instant claim 116, encompass a plethora of diseases. The chemical structure of a compound comprising: one or more TCA cycle intermediates or “prodrugs” thereof; and one or more non-naturally-occurring amino acids is not provided in the claims.
The breadth of the claims is drawn to method of treating condition associated with altered TCA cycle metabolism  by administering a claimed compound comprising: one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acids, including the list of inherited disorder, a neurodegenerative disorder, a cancer, an energetic disorder, refractory epilepsy, propionic acidemia (PA), methylmalonic acidemia (MMA), a long chain fatty acid oxidation disorder, succinyl CoA lyase deficiency, pyruvate carboxylase deficiency, mitochondrial respiratory chain deficiency, glutaric acidemia type 1 or type 2 a neurologic disease, disorder or condition, a pain or fatigue disease, muscular dystrophy, mitochondrial myopathy, mitochondrial encephalomyopathy lactic acidosis and stroke-like syndrome (MELAS), myoclonic epilepsy and ragged-red fibers, a mitochondrial associated disease, and a disorder related to POLG mutation as listed in claim 116 for which the instantly claimed compounds have therapeutic potential.
(c )  State of the prior art and ( e) predictability in the art - the pharmacological art involves screening in vitro and in vivo to determine if the compounds exhibit the desired pharmacological activities.  In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects.  Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials.  Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept.  The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate.
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  
In the instant case, the prior art recognizes that methylmalonic academia is a condition associated with altered TCA cycle metabolism (see Peter  et al. PLOS one, Vol 2, 12 pages; cited by Applicants in IDS).

  However, the prior art lacks drug candidates that have proven efficacy in the clinic from which the instant compounds can draw a correlation to.  The prior art has failed to recognize compound comprising: one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acid as successful treatments for various disease including inherited disorder, a neurodegenerative disorder, a cancer, an energetic disorder, refractory epilepsy, propionic acidemia (PA), methylmalonic academia, etc..
Additionally, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for biological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
In the instant specification, while a full discussion of each disease which is encompasses by Applicant’s claim language will not be given, the following examples teach that the start of the prior art with respect to the claimed disorders has not advanced to the point of being predictive of the treatment and prevention of the breadth of diseases instantly claimed. The genus of cancer diseases includes, but is not limited to the following: CNS cancers, leukemia, carcinomas, lung and pleural cancer, thyroid cancer, prostate cancer, breast cancers, etc. 
The broad and divergent list of diseases in the claims each has a different mode of action and mechanism for treatment. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.

(d)   Level of one of ordinary skill in the art - The artisans using applicant’s method would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high with a typical practitioner having obtained a Ph.D., M.S. or equivalent advanced degree; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
(f-g)  The amount of direction provided by the inventor and existence of working examples – The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  MPEP 2164.03 (quoting In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970).  As identified supra, the pharmaceutical art is unpredictable; therefore, Applicant has the burden of providing direction or guidance in the specification.  
The only direction or guidance present in the instant specification is the listing of disorders applicant considers as treatable by the claimed compounds. There are no working examples present for treating or preventing of the full scope of conditions/disorders associated with altered TCA cycle metabolism recited in the instant claims. The Specification is limited to preparation of the compound of formula (XIII) (example 1) on [0091].
In the instant case, Applicant’s specification provides zero examples assays for determining the potential therapeutic effect of a compounds comprising one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acid. 
Furthermore, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein.  That a single compound can be used to treat all diseases and conditions embraced by the claim is an incredible finding for which Applicant has not provided supporting evidence. 
The specification fails to provide working examples which demonstrate in vitro or in vivo activity for the instantly claimed compound comprising one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acid in treating conditions associated with altered TCA cycle metabolism.  
(h)    Quantity of experimentation needed to make or use the invention based on the content of the disclosure - Given the fact that, historically, the development of new cancer or neurodegenerative drugs has been difficult and time consuming, and especially in view of factors a) and c), the quantity of experimentation needed is expected to be great. Numerous mechanisms have been proposed over decades as methods of treating the diseases such as cancer generally. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, none of these approaches have ever produced a drug which comes remotely near such a goal. 
Specifically, the prior art recognizes that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but none has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known, because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally, neurodegenerative disease, inherited disease, etc.. 
Therefore, a person having ordinary skill in the art at the time the invention was made would be faced with an undue amount of experimentation to use the claimed compound comprising one or more TCA cycle intermediates or prodrugs and one or more non-naturally-occurring amino acids   for the full scope of the claimed intended uses.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
            The specification fails to provide sufficient support of the broad use of the methods of administering   a compound comprising: one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acids  in treatment or prevention of the broad list of condition associated with altered TCA
cycle metabolism  of the claims as a result necessitating one of skill to perform an exhaustive search for which diseases can be treated or prevented by composition of the invention in order to practice the claimed invention.
           Conclusion – even in view of the high level of skill that one of ordinary skill in the art possesses and the recent developments in the art, because of the overall unpredictability in the art, the lack of correlation in the prior art, the lack of working examples, and the quantity of experimentation needed for the breadth of the claims, a person of skill in the art could not practice the claimed invention herein, or a person of skill in the art could practice the claimed invention herein only with undue experimentation to test which condition associated with altered TCA
cycle metabolism  can be treated and/or prevented by a compound comprising:
one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acids  encompassed in the instant claims and with no assurance of success.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106-108, 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 106 recites: 	“A method of treating a condition associated with altered TCA
cycle metabolism in a subject, the method comprising providing to a subject having a condition associated with altered TCA cycle metabolism a compound comprising:
one or more TCA cycle intermediates or prodrugs thereof; and one or more non-naturally-occurring amino acids."

Claim 106 is rejected because it fails to provide sufficient notice to the public as to the scope of the claimed invention.  This is so because it would take undue experimentation in order to determine 1) which diseases fall inside and outside of the scope of Claim 106 and 2) what is the structure of claimed compounds required by claimed method of treatment; i.e., to determine whether or not a person having ordinary skill in the art (a “phosita”) practicing in the same art would be on notice as to whether Claim 106 is being infringed.  

Based on the following facts, the Examiner finds that Claim 106 would only provide a phosita with a starting point from which to begin experimentation in order to determine what the scope of the claimed invention is:


The Specification does not provide any standard experimental protocol as a means for determining the scope of diseases that would fall within the claim.

The Specification does not provide any biological data that would inform a phosita of the condition associated with altered TCA cycle metabolism that fall within the scope of the claimed invention.

The claim terminology does not provide a chemical structure of claimed compound and connectivity of the TCA cycle intermediates with amin0 acid for determining the scope of compounds that would fall within the claim.


The Specification mentions that “Some naturally-occurring amino acids,
such as selenocysteine and pyrrolysine, are found in polypeptides but are incorporated by alternative mechanisms. Other naturally-occurring amino acids, such as ornithine,
citrulline.α-alanine, carnitine, y-aminobutyrate, L-thyroxine, hydroxyproline, selenomethionine, and 2-aminoisobutyrate are not found in polypeptides”  [0057].

The specification mentions that TCA cycle intermediates or prodrugs
may be conjugated with one or more amino acids to improve the solubility, and therefore oral availability of those compounds; the TCA cycle intermediate or prodrug thereof may be citrate, cis-aconitate. D-isocitrate, a-ketoglutarate, succinate, fumarate, malate, oxaloacetate, acetone, acetoacetate, α-hydroxybutyrate, α-ketopentanoate,
or α-hydroxypentanoate. [0010]. The TCA cycle intermediate or prodrug may include a structure represented by one of formulas (I), (II) and (III) [0009]-0010]; 

Claim 106 can be amended to specify the condition associated with altered TCA cycle metabolism to clarify the scope of the preamble and to include the chemical structure of the claimed compounds comprising a TCA cycle intermediates or prodrugs thereof and one or more  non-naturally-occurring amino acids and the chemical connectivity of the fragments.  In other words, the patent drafter is in the best position to resolve the ambiguity in the patent claims.

In view of these facts, the Examiner finds that a phosita would have to screen an undue number of diseases and disorders merely to determine whether or not he or she is excluded from practicing in that particular field.  Further, said phosita has not been provided, by the Specification, an objective standard for which to make this determination routine.

When a phosita would need to conduct undue experimentation in order to determine whether or not a patent claim is infringed, such a claim fails to adhere to the statutory purpose: to provide notice to the interested public as to what invention they are excluded from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 106 -108, 116 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US 20140066390, March 06, 2014 (“ the ‘390 publication”; cited in PTO-892 attached herewith).
The ’390 publication teach structurally simple, synthetically accessible, and capable of blocking the cellular receptor within the signal transduction pathway novel Lipid A analogs can include a monosaccharide core with hydrophobic side chains and amino acid ionic motif of formula III (shown below).  The ‘390 teach methods of using the compounds and compositions thereof in various therapeutic methods. Pharmaceutical formulations that include a compound described by the ‘390 publication  can also be provided as vaccine adjutants, i.e. therapeutic cancer vaccine adjuvant, such as for the treatment of breast, lung, colon, skin, kidney, prostate, and other cancers [0118] which corresponds to condition associated with altered TCA cycle metabolism e.g. cancer of instant claim 116).
Disclosed on [0142] of the reference is that the compounds of formula III can
be used as antagonists of LPS activity, such as for treating patients diagnosed with endotoxemia. For example, compound 24 (shown below as displayed in Registry data base) was shown to be potent and non-toxic antagonist of lipopolysaccharide
(LPS)-induced inflammation in human macrophage cells, including inflammation associated with Alzheimer's disease (which corresponds to the neurodegenerative disorder of instant claim 116; discussed on [0021] of PgPub of instant disclosure; which corresponds to the method of treatment of a condition associated with altered TCA cycle metabolism by administering compounds comprising a TCA cycle intermediates or prodrugs thereof and non-naturally-occurring amino acids of instant claim 106). 
 	The compound of formula III disclosed by the ‘390 publication which contains an amino acid ionic motif, corresponds to the claimed compound comprising 1) a TCA cycle intermediates prodrugs thereof – which  comprise succinate - the elected species; (instant claim 106, 108) and 2) one or more  non-naturally-occurring amino acids –derivative of cysteine, instant claim 107).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


RN   1345715-15-2  CAPLUS
CN   α-D-Glucopyranoside, methyl,
     6-[4-[(2S)-2-carboxy-2-[[(9H-fluoren-9-ylmethoxy)carbonyl]amino]ethyl]
     butanedioate] 2,3-ditetradecanoate  (CA INDEX NAME)

    PNG
    media_image5.png
    825
    1003
    media_image5.png
    Greyscale

Therefore the prior art teach the limitations of instant claims.
Conclusion
Claims 106-108, 116 are rejected. Claims 109-115 are withdrawn from consideration. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622